DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 2, 11 , and 13 are cancelled.
3.	Claim 1 is amended.
4.	Claims 1, 3-10, and 12 are pending and are allowed.
5.	The amendments filed 2/15/22 have been entered, after the following amendments.

Response to Arguments
6. 	Applicant's arguments, see page 6 (II), 7 (Ill), filed 2/15/2022, with respect to claim 1 and 13 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claim 1 has been withdrawn.

EXAMINER'S AMENDMENT
7.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in an interview with Greggory M Reilly on February 25, 2022.

8.  	The application has been amended as follows: Claim 1 now recites:

	A cylindrical secondary battery comprising: a jelly-roll type electrode assembly including a long sheet type positive electrode and a long sheet type negative electrode wound about a central winding axis with a separator interposed between the positive electrode and the negative electrode;
	a cylindrical battery case for receiving the jelly-roll type electrode assembly such that the central winding axis of the jelly-roll type electrode assembly is aligned along an axial dimension of the cylindrical battery case; and 
	a cap assembly mounted to an open upper end of the cylindrical battery case, wherein a welding pole is formed on a bottom surface of the cylindrical battery case so as to extend away from the bottom surface along the axial dimension to a terminal upper end of the welding pole spaced away from the bottom surface, 
	the jelly-roll type electrode assembly has a bottom end and a top end opposing one another along the longitudinal dimension, with the bottom end of the jelly-roll type electrode assembly being positioned closer to the bottom surface of the cylindrical battery case than the top end, 
a positive electrode tab of the jelly-roll type electrode assembly extends from the top end of the jelly-roll type electrode assembly so as to be electrically coupled to of the cap assembly, and a negative electrode tab of the jelly-roll type electrode assembly extends from the top end of the jelly-roll type electrode assembly so as to be electrically coupled to of the terminal upper end of the welding pole, 
the welding pole is hollow and defined by a central portion of the bottom surface of the cylindrical battery case extending upwardly along the axial dimension to circumscribe an interior volume that communicates with an exterior of the cylindrical secondary battery via an open region defined in the bottom surface by the upward extension of the central portion, such that the cylindrical battery case defines an annular structure. 
Cancel claim 13.

REASONS FOR ALLOWANCE
9.	Claims 1, 3-10 and 12 are allowed.
10.	The following is an examiner's statement of reasons for allowance: The closest prior art of record, Kim (US 2017/0250437). Kim discloses a cylindrical battery with a jelly-roll type electrode assembly wound around a central axis (welding pole) where the positive electrode tab of the jelly-roll type electrode assembly extends from the top end of the jelly-roll electrode so as to be electrically coupled to the cap assembly but does not disclose or suggest, 
	"the welding pole is hollow and defined by a central portion of the bottom surface of the cylindrical battery case extending upwardly along the axial dimension to circumscribe an interior volume that communicates with an exterior of the cylindrical secondary battery via an open region defined in the bottom surface by the upward extension of the central portion, such that the cylindrical battery case defines an annular structure." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728